SMITH, P. J.
(dissenting in part). While I approve the statements of the strict legal, moral, and ethical obligations of an attorney at law contained in the numerous quotations in the foregoing opinion, I am not prepared to concur in the conclusion that this court, upon the record before us, is at liberty to. pronounce the alleged contract void, as a matter of law. The validity of a contract for legal services in such cases, depends upon the determination of questions of fact — the facts and circumstances surrounding the entire transaction. Whether the relations and conduct of the parties were such as to render the alleged contract void or voidable was, I think, for the jury, under proper instructions. I cannot therefore concur in that clause of the opinion which says:
“We have no hesitancy in declaring that if the alleged contract was entered into at the time claimed, it was unreasonable in its terms.”